  Case 3:19-cv-01437-C Document 50 Filed 01/25/21                  Page 1 of 2 PageID 2724



                           IN THE L]NITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION


IBARRA CONSULTING ENGINEERS, INC. )
ANd RAQUEL IBARRA,                )
                                                 )
                         Plaintiffs,             )
                                                 )
                                                 )
                                                 )
JACOBS ENGINEERING GROUP, INC.,                  )
                                                  )
                         Defendant.               )   Civil Action No. 3:19-CV-1437-C

                                              ORDER

       On this day, the Court considered Defendant's Motion for Attomeys' Fees, Plaintiffs'

Response, and Defendant's Reply. The issue revolves around the Court's prior grant of summary

judgment dismissing Ibarra Consulting Engineers, Inc.'s claim brought under 42 U.S.C. $ 1981.

Plaintiff Raquel Ibarra voluntarily dismissed her individual $ 1981 claim following the filing of

Defendant's Motion for Summary Judgment. The Court, in its discretion and following the

dismissal of the federal question claim, remanded the remainder of Plaintiffs' claims to state

Court. Defendant then filed its Motion for Attomeys' Fees in which it argued that the Plaintiffs'

42 U.S.C. $   l98l   claims were frivolous. Defendant seeks attomeys' fees in the amount   of

$145,000.00, as well as contingent appellate fees. Following the filing of the Motion for

Attomeys' Fees, Plaintiffs voluntarily dismissed their appeal of the Court's prior Order. Thus,

the amount of appellate fees is moot. Defendant also argues in the altemative that it should be

awarded attomeys' fees in the amount of$25,753.00. Defendant supports this request with the

declaration of attorney John Barcus (in an attached exhibit) stating that this latter amount is

attributable exclusively to the $ 1981 claims.
  Case 3:19-cv-01437-C Document 50 Filed 01/25/21                           Page 2 of 2 PageID 2725



            After review of the arguments by the Parties, the Court finds that the legal work

attributable to the federal claims are not so distinguishable from the legal work required to

defend the remaining claims so as to make an award justified in this instance or serve the interest

ofjustice. As the Court found, the $ l98l claims were a repackaging of            the breach of contract

claims-thereby making the legal work necessary for defending both types of claims. Although

Plaintiffs were ultimately unsuccessful in their $ 1981 claims, they did cite relevant case

authority from other jurisdictions that gave some support to their argument regarding whether a

corporate entity could have standing in limited instances to pursue a claim under 42 U.S.C.

$ 198   I   .   As such, it cannot be said that their claims/arguments, though unpersuasive in this

instance, were completely frivolous.

            Therefore, the Court finds that Defendant's Motion for Attomeys' Fees should be

DENIED.

            SOORDERED. I
                               tv
                Dated rhis 11d day of January, 2021   .




                                                                  7j

                                                          S       R        GS
                                                                  o    ITED STA   S   ISTzuCT JUDGE




                                                              2
